DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/04/2021. As directed by the amendment: Claims 1 and 10 have been amended, claims 6 and 8-9 have been cancelled, and no new claims have been added. Thus, claims 1-5, 7, and 10-15 are presently pending in the application.

Response to Arguments
Applicant argues that Skiba does not appear to disclose “wherein said substrate comprises at least one discontinuous region comprising a slit in the substrate”. Skiba discloses that the first and second reservoirs are located inside holes in the substrate (Fig.20) (parag. [0111]). The amendments to claim 1 overcome the previous rejection of Skiba 2 (US 2016/0058998), so the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 1-5, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba (US 2010/0312293).
Regarding Claim 1, Skiba discloses an iontophoresis device (Fig.20) comprising a substrate comprising biocompatible electrodes (The electricity may be generated by a first reservoir (e.g., a first conductive electrode) in electrical communication with a second, dissimilar reservoir (e.g., a second conductive electrode; parag. [0064], lines 1-6) configured to generate at least one of: a low level electric field (LLEF) (potential differences in a range from approximately 0.05 Volts (V) to approximately 5.0 V may be present between dissimilar reservoirs; parag. [0062], lines 11-13); or a low level electric current (LLEC) (currents in a range from approximately 1 microampere (mA) to approximately 100 mA may be producible between dissimilar reservoirs; parag. [0062], lines 16-18); wherein said substrate comprises at least one discontinuous region comprising a slit in the substrate (FIG. 20 is a cross-sectional, side view of the substrate of FIG. 19, with multiple first reservoirs 2002 and multiple second reservoirs 2004 deposited within holes in the substrate 1902 (e.g., holes 1904, FIG. 19); parag. [0111], last sentence), and wherein at least one of said electrodes comprises a serpentine region (first and second discrete reservoirs may be coiled around each other, arranged in a tongue-in-groove, toothed or zig-zag configuration; para. [0087], lines 4-6).
Skiba does not explicitly disclose the first and second electrodes generate a LLEF between 0.1 and 5 Volts. Skiba discloses the  that Voltage potential differences in a range from approximately 0.05 Volts (V) to approximately 5.0 V may be present between dissimilar reservoirs (parag. [0062], lines 5-6).

Regarding Claim 2, Skiba as modified discloses the device of claim 1 and further discloses wherein the biocompatible electrodes comprise a first electrode (first discrete reservoir (102)) formed from a first conductive material, and a second electrode (second discrete reservoir (104)) formed from a second conductive material (The electricity may be generated by a first reservoir (e.g., a first conductive electrode) in electrical communication with a second, dissimilar reservoir (e.g., a second conductive electrode; parag. [0064], lines 1-6).
Regarding Claim 3, Skiba as modified discloses the device of claim 2 and further discloses wherein the first conductive material and the second conductive material comprise the same material (The first reservoir material and/or the second reservoir material may substantially include only a single galvanic material; parag. [0114], lines 2-4).
Regarding Claim 4, Skiba as modified discloses the device of claim 2 and further discloses wherein the first and second electrodes (In particular, battery 100 includes multiple first discrete reservoirs 102 and multiple second discrete reservoirs 104 joined with a substrate 106; parag. [0042], lines 3-5) (the first and second reservoirs can be electrodes; parag. [0064], lines 1-6).
the device of claim 3, and further discloses comprising a power source (an apparatus may be provided which includes an external battery or power source; parag. [0056], last sentence).
Regarding Claim 7, Skiba as modified discloses the device of claim 6 and further discloses wherein the first (102) and the second (104) electrodes spontaneously generate a LLEC when contacted with a conductive fluid (conductive materials included in a conductive material reservoir may include, but are not limited to, one or more of water, saline, organic or inorganic salts or buffers, electrolyte-active agents, hydrogel, and/or organic solvents. In other embodiments, redox reactions may occur when a galvanic cell is brought in proximity to another liquid material, a solid material, a semi-solid material, a gaseous material, wound exudation fluid and/or other biologically-produced fluids or conductive materials; parag. [0143], lines 4-9).
Regarding Claim 10, Skiba as modifed discloses the device of claim 8 wherein the LLEF is between 1.0 and 5 Volts (Voltage potential differences in a range from approximately 0.05 Volts (V) to approximately 5.0 V may be present between dissimilar reservoirs; parag. [0062], lines 5-6). 
However, Skiba does not explicitly disclose the LLEF is between 1 and 5 Volts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LLEF of Skiba from 0.05 and 5 Volts to between 1 and 5 Volts as applicant appears to have placed no criticality on the claimed range (see parag. [0062] indicating that the voltage potential “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 
Regarding Claim 11, Skiba as modified discloses the device of claim 1 and further discloses wherein the substrate comprises a pliable material (substrate may be fabricated to have a first surface (e.g., an active surface) that is flexible (e.g., capable of being contoured or molded to various internal or external anatomical surfaces); parag. [0094], lines 1-2).
Regarding Claim 12,Skiba discloses the device of claim 7 wherein the LLEC is between 1 and 200 micro-amperes (currents in a range from approximately 1 microampere (mA) to approximately 100 mA may be producible between dissimilar reservoirs, in an embodiment. In other embodiments, higher and/or lower currents may be producible; parag. [0062], lines 6-8).
However, Skiba does not expressly disclose the LLEC is between 1 and 200 micro-amperes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Skiba to have an LLEC range of 1 to 200 micro-amperes since it has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Skiba would not operate differently with the claimed ranges, since Skiba recites that the current range can be higher. Further, applicant places no criticality on the 
Regarding Claim 13, Skiba as modified discloses the device of claim 12 and further discloses wherein the LLEC is between 1 and 100 micro-amperes (currents in a range from approximately 1 microampere (mA) to approximately 100 mA may be producible between dissimilar reservoirs; parag. [0062], lines 7-8).
Regarding Claim 14, Skiba as modified discloses the device of claim 12 wherein the LLEC is between 100 and 200 micro-amperes (currents in a range from approximately 1 microampere (mA) to approximately 100 mA may be producible between dissimilar reservoirs, in an embodiment. In other embodiments, higher and/or lower currents may be producible; parag. [0062], lines 6-8).
However, Skiba does not expressly disclose the LLEC is between 100 and 200 micro-amperes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Skiba to have an LLEC range of 100 to 200 micro-amperes since it has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Skiba would not operate differently with the claimed ranges, since Skiba recites that the current range can be higher. Further, applicant places no criticality on the 
Regarding Claim 15, Skiba as modied discloses the device of claim 12 wherein the LLEC is between 150 and 200 micro-amperes (currents in a range from approximately 1 microampere (mA) to approximately 100 mA may be producible between dissimilar reservoirs, in an embodiment. In other embodiments, higher and/or lower currents may be producible; parag. [0062], lines 6-8).
However, Skiba does not expressly disclose the LLEC is between 150 and 200 micro-amperes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Skiba to have an LLEC range of 150 to 200 micro-amperes since it has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Skiba would not operate differently with the claimed ranges, since Skiba recites that the current range can be higher. Further, applicant places no criticality on the range claimed, indicating simply that the range “can” be within the claimed ranges (specification parag. [0070]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783